Exhibit 10.1

EXECUTION VERSION

TERMINATION OF AMENDED AND RESTATED

MANAGEMENT AGREEMENT

This Termination (the “Termination Agreement”) of Amended and Restated
Management Agreement, dated as of April 29, 2008, as amended by that certain
First Amendment to Amended and Restated Management Agreement dated October 13,
2008 and that certain Second Amendment to Amended and Restated Management
Agreement dated November 25, 2008 (collectively, the “Management Agreement”), is
entered into as of December 15, 2008 by and among CBRE REALTY FINANCE, INC., a
Maryland corporation (the “Company”), CBRE REALTY FINANCE MANAGEMENT, LLC, a
Delaware limited liability company (the “Manager”), CB RICHARD ELLIS, INC., a
Delaware corporation (“CBRE”) and CBRE MELODY & COMPANY, a Texas corporation
(“Melody”).

RECITALS

 

A. Each of the parties listed above is a party to the Management Agreement.

 

B. The parties thereto and hereto desire to terminate the Management Agreement
pursuant to the terms set forth herein.

 

C. Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Management Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the Management Agreement and the mutual
agreements set forth herein, the parties hereto agree as follows:

 

  1. The Management Agreement is hereby terminated effective December 31, 2008
(the “Termination Date”).

 

  2. There shall be no Termination Fee due in connection with this Termination
Agreement.

 

  3. CBRE acknowledges that the Company may at its sole discretion, commencing
on the date hereof through the Termination Date, change its corporate legal name
to “Realty Finance Corporation” and change the names of its subsidiaries in a
similar manner.

 

  4. CBRE hereby licenses to the Company, as of the date hereof, the use of the
domain name “www.cbrerealtyfinance.com” for the limited purposes of allowing the
Company to control the redirection of internet users seeking access to that site
to the new domain name for the Company. The Company’s limited use license
hereunder shall expire on March 31, 2009, after which time CBRE shall have sole
ownership of the domain name “www.cbrerealtyfinance.com” but shall not use such
domain name for any purpose other than as may be required by GAAP for financial
reporting purposes.

 

  5.

Notwithstanding anything to the contrary in Paragraph 4 of the Side Agreement,
dated April 29, 2008 (the “Side Letter”), the Company agrees to discontinue the
use of the acronym “CBRE” in its name and the names of its subsidiary entities
as well as in its stationery, signage, press releases and other public materials
as promptly as is reasonably possible following the Termination Date and in no
event later than January 31, 2009; provided, however, that CBRE agrees that
Company shall not be in violation of the License Agreement, dated June 9, 2005,
by and among the Company, CBRE and CB



--------------------------------------------------------------------------------

 

Richard Ellis of California, Inc., a Delaware corporation, the Side Letter or
this Termination Agreement for failure to discontinue such use due to the need
for the Company to obtain third party consents to such name change or other
circumstances beyond the Company’s control, provided, that the Company is using
reasonable best efforts to pursue such consents.

 

  6. On or before the Termination Date, and so long as the Manager has received
(i) the Base Management Fee and (ii) reimbursement of CBRE’s operating expenses
in accordance with Section 9 of the Management Agreement, each due for the
period ending November 30, 2008, the Manager shall make payment to the Company
in the amount of $711,015 on the account of certain accrued bonuses.

 

  7. The Company acknowledges that it will make a payment to the Manager of
(i) the final installment of the Base Management Fee earned or accrued by the
Manager as of the Termination Date, (ii) reimbursement of CBRE’s operating
expenses in accordance with Section 9 of the Management Agreement, and
(iii) reimbursement of certain 2008 personnel bonuses in the amount of $106,000,
each on or before February 15, 2009. The parties hereto acknowledge that no
Incentive Compensation will be due and payable to the Manager.

 

  8. As permitted pursuant to the terms of the Side Letter, effective January 1,
2009, the parties acknowledge that the Company will hire all individuals listed
on Schedule A attached hereto, each of whom is currently an employee of the
Manager and collectively represent all of the current employees of the Manager.

 

  9. The Manager agrees to transfer to the Company, on or before the Termination
Date, all right, title and interest in and to certain office equipment and
personal property described on Exhibit A attached to certain Bill of Sale and
General Assignment, effective as of December 31, 2008, by and between the
Company and the Manager (the “Bill of Sale”), that are currently owned by the
Manager, in accordance with the terms of the Bill of Sale.

 

  10. The parties acknowledge that the provisions of Section 6 of the Management
Agreement shall remain in effect until December 31, 2009.

 

  11. The parties acknowledge that the provisions of Section 9(b) and (c) and
Section 11 of the Management Agreement shall survive this Termination Agreement.

 

  12. The Manager acknowledges that it will comply with the provisions of
Section 16 of the Management Agreement and that no Expenses or compensation will
be due to it other than as stated in Section 6 hereof.

 

  13. Each party will provide the other with reasonable advance notice of any
press release or other public communication regarding termination of the
Management Agreement and will provide the other party with an opportunity to
make reasonable comments on such release or communication and will consider such
comments in good faith (without any obligation to adopt such comments). The
parties undertake and covenant that each will refrain from disclosing or
otherwise disseminating any comments, statements or other communications which
would reasonably be regarded as reflecting negatively on the character,
services, reputation or goodwill of the other party or its employees, officers,
directors, agents or affiliates.

 

2



--------------------------------------------------------------------------------

  14. The parties hereto agree to execute and deliver such further instruments
and perform such further acts as may be reasonably requested by the Company from
time to time to effectuate this Termination Agreement.

 

  15. GOVERNING LAW. THIS TERMINATION AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

This Termination Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. This Termination Agreement shall become binding when one or more
counterparts of this agreement, individually or taken together, shall bear the
signatures of all of the parties reflected hereto as the signatories.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have set their hands as of the day and
year first written above.

CBRE REALTY FINANCE, INC.

a Maryland corporation

By: /s/ Kenneth J. Witkin                

Printed Name: Kenneth J. Witkin

Title: President & CEO

CBRE REALTY FINANCE MANAGEMENT, LLC

a Delaware limited liability company

By: /s/ Kenneth J. Witkin                

Printed Name: Kenneth J. Witkin

Title: Executive Managing Director

CB RICHARD ELLIS, INC.

a Delaware corporation

By: /s/ Laurence H. Midler              

Printed Name: Laurence H. Midler

Title: Executive Vice President & General Counsel

CBRE MELODY & COMPANY

a Texas corporation

By: /s/ Brian Stoffers                    

Printed Name: Brian Stoffers

Title: President

 

4